DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 19 – 36 have been examined in this application.  This communication is the first action on the merits.
The filing date of the above referenced application is October 10, 2019.  The Application Data Sheet filed on October 10, 2019, claims domestic benefit/national stage continuity as a continuation of Application No. 15/046040 with a filing date of February 17, 2016, and provisional Application No. 16/117758 with a filing date of February 18, 2015.  Examination will be undertaken in consideration of the priority being February 18, 2015.  No Information Disclosure Statement is presently on file.  
In a Preliminary Amendment filed October 10, 2019, entitled Amendments To The Claims, Applicant Cancelled Claims 1 – 18, and presented Claims 19 – 36 as New.  Examination is being conducted relative to the Amendments To The Claims filed on October 10, 2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Examiner notes that Claim 31 invokes 35 U.S.C. 112(f).  Claim 31, which includes a limitation of “means for generating one or more pre-trade prices based on the trade order data;” and claims dependent from Claim 31, are being interpreted under 112(f).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 19 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a plurality of dealer computer systems to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 22 and 26 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere 
Claims 20 – 24 are dependent from Claim 19, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 20 – 24 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with generating trades, accepting order data, generating prices, updating trade orders, matching trades, and providing matched trade data is not an inventive concept.
Independent process Claim 25 and independent system Claim 31 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 25 and 31 are substantially similar to system Claim 19. 
Claims 26 – 30 and 32 – 36 dependent from Claims 25 and 31, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 26 – 30 and 32 – 36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with generating trades, accepting order data, generating prices, updating trade orders, matching trades, and providing matched trade data is not an inventive concept 
Therefore, Claims 19 – 36 are rejected under 35 U.S.C. 101.  Claims 19 – 36 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 19 – 24 and 31 – 36 (system claims), include language in Claims 19 and 31 of a system in communication with a plurality of dealers, "an order entry module”, “a rate generation module” (in Claim 19), “a size confirmation module”, “a sweep module” and “a trade reporting 
The Examiner notes that method Claim 25, and dependent Claims 26 – 30, may additionally be subject to a rejection under 35 U.S.C. 101 regarding the absence of adequate identification of computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 – 36 are rejected under U.S.C. 103 as being unpatentable over Eddy et al., U.S. 2015/0006349 in view of Waelbroeck et al., U.S. 2010/0121759.

As per Claim 19 (New),
 a system for generating one or more pre-trade prices and matching trades, the system in communication with a plurality of dealers associated with a plurality of dealer computer systems, (Eddy ¶¶ [0030], [0033], [0068], [0070] – [0073] and Figs 1,2 read on an electronic trading exchange environment for pricing and trade matching with network communications among a plurality of dealer and participant systems.) the system comprising:
	an order entry module with one or more sub-routines operative to accept trade order data from the plurality of dealers (Eddy ¶¶ [0030], [0033] – [0036] and Fig 1 read on an order entry module to receive and accept trading orders from participants, as an acceptance engine.), the trade order data comprising two or more positions which at least one dealer from the plurality of dealers requests to net; (Eddy ¶¶ [0013], [0070] – [0073], [0089] and Figs 2,9 read on a plurality of trading platform participants and acceptance of trading orders.)
a rate generation module with one or more sub-routines operative to generate one or more pre-trade prices for the positions based on the trade order data (Eddy ¶¶ [0028], [0065], [0066], [0076], [0082], [0083] and Figs 1,3,5 read on a rate generation module to associate pricing levels and trading orders, as a randomization engine.);
a size confirmation module with one or more sub-routines operative to permit the plurality of dealers to provide updated trade order data based on the one or more pre-trade prices and aggregate the positions (Eddy ¶¶ [0013], [0030], [0036], [0051], [0061], [0063], [0064], [0075], [0080], [0081] and Figs 1,3,4 read on a size confirmation module to afford participants to submit both concrete orders and parameterized orders, inclusive of aggregating and weighting, as an order transformation engine.);
a sweep module with one or more sub-routines operative to match trades based on the updated trade order data by creating a provisional fill based on a first predetermined criteria and adjusting the fill based on a second predetermined criteria, (Eddy ¶¶ [0013], [0033], [0035], [0036], [0061], [0063], [0064], [0080], [0081] and Figs 1,4 read on acceptance of parameterized orders subject to order parameters, and subsequent adjustment to concrete orders based on  and to execute the matched trades; (Eddy ¶¶ [0030], [0036], [0067] – [0069], [0077], [0078] and Figs 1,3 read on a sweep module to match trades and execute the matched trades, as a matching engine.) 
a trade reporting … [ ] … with one or more sub-routines operative to provide each dealer who matched a trade with trade data for each trade matched by that dealer. (Eddy ¶¶ [0030], [0033], [0068], [0070], [0071], [0078], [0079] and Figs 1,2,3 read on trade reporting to include notification of participants regarding the results of trading.)
Eddy does not teach:
reporting module
Waelbroeck, however, teaches:
reporting module (Waelbroeck ¶¶ [0026], [0027], [0076], [0077], [0086] – [0096] and Figs 1,4 read on a reporting module for executed orders, with results reported to an order management system through a communications network by a Cloud9 system, inclusive of an order trail.)
It would have been obvious to one of ordinary skill in the art to include in the financial instruments and electronic trading of Eddy, the reporting, volatility and pricing aspects of Waelbroeck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with electronic financial instruments and financial trading systems, with the motivation being to enhance management of focus block trading interests while maintaining confidentiality of traders. (see Waelbroeck ¶¶ [0003] – [0006], [0012], [0013].)

As per Claim 20 (New),
 the system of claim 19 wherein the trade order data includes risk limits. (Eddy ¶¶ [0035], [0037], [0046] – [0048] and Fig 1 read on a trade orders subject to size parameters as risk limits.)

As per Claim 21 (New),
Eddy in view of Waelbroeck teaches the system of claim 19 wherein the one or more pre-trade prices maximize trade volume. (Eddy ¶¶ [0035], [0037] – [0039], [0053] – [0057], [0067] – [0069] and Fig 1 read on a parameters of both price and volume for matching trades, inclusive of maximizing a trading volume.)

As per Claim 22 (New),
Eddy in view of Waelbroeck teaches the system of claim 19 further comprising:
	a volatility module with one or more sub-routines operative to generate an indication of market volatility, wherein the indication activates a volatility notification to one or more dealers (Waelbroeck ¶¶ [0019], [0023], [0026], [0027], [0036], [0076], [0077], [0086] – [0096], [0253] and Figs 1,4 read on a reporting module for executed orders, inclusive of pricing and volatility shown to a trader.), and permits the one or more dealers to cancel a trade session. (Eddy ¶¶ [0033], [0035], [0061] and Fig 1 read on both a participant’s cancellation of an order, and cancellation of a parameterized order subject to conditions such as price movement.)

As per Claim 23 (New),
Eddy in view of Waelbroeck teaches the system of claim 19 wherein the trade reporting module (see Waelbroeck ¶¶ [0026], [0027], [0076], [0077], [0086] – [0096] and Figs 1,4 referenced above in Claim 19.) includes one or more sub-routines operative to provide matched trade data to at least one or more settlement agents or to one or more clearers. (Eddy ¶¶ [0030], [0033], 

As per Claim 24 (New),
Eddy in view of Waelbroeck teaches the system of claim 19 wherein a dealer is not provided with opposing dealer positions unless the dealer matches a trade. (Eddy ¶¶ [0030], [0033], [0068], [0070], [0071], [0078], [0079] and Figs 1,2,3 read on trade reporting to include notification of participants regarding the results of trading, inclusive of auction information on orders that may or may not be filled, and subsequent auctions.  The Examiner notes that in an auction environment, unfilled trading orders are not reported to a trader along with contra positions.)

As per Claim 25 (New),
The Examiner notes that Claim 25 reads as follows:
A method for generating one or more pre-trade prices and matching trades, the method comprising:
	accepting trade order data from a plurality of dealers associated with a plurality of dealer computer systems, the trade order data comprising two or more positions which at least one dealer from the plurality of dealers requests to net;
	generating one or more pre-trade prices for the positions based on the trade order data;
	permitting the plurality of dealers to provide updated trade order data based on the one or more pre-trade prices and aggregate the positions;
	matching trades based on the updated trade order data by creating a provisional fill based on a first predetermined criteria and adjusting the fill based on a second predetermined criteria;
	executing the matched trades;
	providing each dealer who matched a trade with trade data for each trade matched by that dealer.
Claim 25 is directed to the method which is implied by the system of Claim 19, and is therefore rejected on the same rationale as Claim 19.

As per Claim 26 (New),
The Examiner notes that Claim 26 reads as follows:
The method of claim 25 wherein the trade order data includes risk limits.
Claim 26 is directed to the method which is implied by the system of Claim 20, and is therefore rejected on the same rationale as Claim 20.

As per Claim 27 (New),
The Examiner notes that Claim 27 reads as follows:
The method of claim 25 wherein the one or more pre-trade prices maximize trade volume.
Claim 27 is directed to the method which is implied by the system of Claim 21, and is therefore rejected on the same rationale as Claim 21.

As per Claim 28 (New),
The Examiner notes that Claim 28 reads as follows:
The method of claim 25 further comprising:
	generating an indication of market volatility, wherein the indication activates a volatility notification to one or more dealers and permits the one or more dealers to cancel a trade session.
Claim 28 is directed to the method which is implied by the system of Claim 22, and is therefore rejected on the same rationale as Claim 22.

As per Claim 29 (New),
The Examiner notes that Claim 29 reads as follows:
The method of claim 25 further comprising:
	providing at least one or more settlement agents or one or more clearers with matched trade data.
Claim 29 is directed to the method which is implied by the system of Claim 23, and is therefore rejected on the same rationale as Claim 23.

As per Claim 30 (New),
The Examiner notes that Claim 30 reads as follows:
The method of claim 25 wherein a dealer is not provided with opposing dealer positions unless the dealer matches a trade.
Claim 30 is directed to the method which is implied by the system of Claim 24, and is therefore rejected on the same rationale as Claim 24.

As per Claim 31 (New),
The Examiner notes that Claim 31 reads as follows:
A system for generating one or more pre-trade prices and matching trades, the system in communication with a plurality of dealers associated with a plurality of dealer computer systems, the system comprising:
	an order entry module with one or more sub-routines operative to accept trade order data from the plurality of dealers, the trade order data comprising two or more positions which at least one dealer from the plurality of dealers requests to net;
means for generating one or more pre-trade prices for the positions based on the trade order data;
	a size confirmation module with one or more sub-routines operative to permit the plurality of dealers to provide updated trade order data based on the one or more pre-trade prices and aggregate the positions;
a sweep module with one or more sub-routines operative to match trades based on the updated trade order data by creating a provisional fill based on a first predetermined criteria and adjusting the fill based on a second predetermined criteria, and to execute the matched trades;
a trade reporting module with one or more sub-routines operative to provide each dealer who matched a trade with trade data for each trade matched by that dealer.
Claim 31 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 19, and is therefore rejected on the same rationale as Claim 19.

As per Claim 32 (New),
The Examiner notes that Claim 32 reads as follows:
The system of claim 31 wherein the trade order data includes risk limits.
Claim 32 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 20, and is therefore rejected on the same rationale as Claim 20.

As per Claim 33 (New),
The Examiner notes that Claim 33 reads as follows:
The system of claim 31 wherein the one or more pre-trade prices maximize trade volume.
Claim 33 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 21, and is therefore rejected on the same rationale as Claim 21.

As per Claim 34 (New),
The Examiner notes that Claim 34 reads as follows:
The system of claim 31 further comprising:
	a volatility module with one or more sub-routines operative to generate an indication of market volatility, wherein the indication activates a volatility notification to one or more dealers and permits the one or more dealers to cancel a trade session.
Claim 34 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 22, and is therefore rejected on the same rationale as Claim 22.

As per Claim 35 (New),
The Examiner notes that Claim 35 reads as follows:
The system of claim 31 wherein the trade reporting module includes one or more subroutines operative to provide matched trade data to at least one or more settlement agents or to one or more clearers.
Claim 35 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 23, and is therefore rejected on the same rationale as Claim 23.

As per Claim 36 (New),
The Examiner notes that Claim 36 reads as follows:
The system of claim 31 wherein a dealer is not provided with opposing dealer positions unless the dealer matches a trade.
Claim 36 is directed to a system subject to 112(f) interpretation, which is implied by the system of Claim 24, and is therefore rejected on the same rationale as Claim 24.

Conclusion
Art cited but not relied upon pertinent to the application disclosure includes Balson et al., U.S. 2010/0223200 identifying orders in an exchange subject to risk conditions; Kaminsky et al., U.S. 2013/0151389 identifying trading associated with trade parameters, thresholds and an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      April 7, 2021